DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made that the instant application claims priority from DE102020208010.0, filed on 6/29/2020.  


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious the first supporting structure supports the second supporting structure via 15the supporting device; the second supporting structure supports the measuring device via the control device; in a first mode, the active relative situation control device is configured to adjust, based on the measurement information, a first target state of the position and/or 25the orientation of the optical element in relation to the reference in the at least one degree of freedom; the control device is configured to detect relative situation change information representative of a change in a static relative situation between the first and second supporting structures in at least one degree of freedom; 30in a compensation mode, the control device is configured to set, based on the relative situation change information, a second target state of the position and/or the 28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; in a second mode, the control device is configured to use the second target state instead of the first target state. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Loopstra et al. (US PGPub 2011/0170078, cited in Applicant’s 12/14/2021 IDS and used as a reference in the European Search Report dated 12/3/2021) discloses an optical element mounted on a first frame via actuators (Figs. 2-4, para. [0048], optical element 110 is mounted on force frame 200 via actuators 410) and a measurement frame supported by another frame via a vibration isolating mount (Figs. 2-4, para. [0106], measurement frame 300 is mounted on frame 550 through a vibration isolating system). Loopstra describes a measuring device configured to output measurement information based on the position of the optical element in relation to the measurement frame (Figs. 2-5, paras. [0049], [0079], [0088]-[0105]) and describes adjusting based on the measurement information, a position of the optical element (Figs. 2-5, paras. [0049], [0079], [0088]-[0105]), but Loopstra does not teach or render obvious the first supporting structure supports the second supporting structure via 15the supporting device since the measurement frame 300 is not attached to force frame 200 in the disclosure of Loopstra. Furthermore, Loopstra does not teach or render obvious a compensation mode in which the control device is configured to set, based on the relative situation change information, a second target state of the position and/or the28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; in a second mode, the control device is configured to use the second target state instead of the first target state. Loopstra also fails to teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state. 
Steinbach et al. (US PGPub 2011/0299053, which corresponds to DE102008032853, cited in Applicant’s 8/10/2021 IDS and used as a reference in the German Office Action dated 1/26/2021) discloses an optical element mounted to a supporting structure (Fig. 8, paras. [0126]-[0130], [0134], [0135], holding ring 411.1 supports optical element 407.1 with support units 410.1 and deformation units 414), which is supported by a second supporting structure via supporting devices (Fig .8, paras. [0141]-[0142], holding ring 411.1 is supported by support structure 410.2 via support unit 410.1). Steinbach further describes a controller (Fig. 8, para. [0133], control device 415) configured to adjust the position or orientation of the optical element based on measurement information (paras. [00133]-[0135]). However, Steinbach neither discloses nor renders obvious in a compensation mode, the control device is configured to set, based on the relative situation change information, a second target state of the position and/or the 28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; in a second mode, the control device is configured to use the second target state instead of the first target state, and Steinbach does not teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state.
Hoshino et al. (US PGPub 2010/0124724) discloses measuring imaging characteristics and determining if the characteristics are within a preset tolerance, and if the characteristics are outside the desired tolerance the control system determines that a deviation exists between the actual position of the optical element position and the position output by a displacement sensor (Fig. 2, paras. [0023], [0027]-[0030]). Hoshino further describes calculating an origin shift representing a deviation between displacement sensor output and the actual optical element position and calibrating the origin of the displacement sensor (Fig. 2, paras. [0030]-[0037]), but Hoshino neither teaches nor renders obvious a first supporting structure supporting a second supporting structure via a supporting device and a control device configured to set, based on the relative situation change information, a second target state of the position and/or the28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; and in a second mode, the control device is configured to use the second target state instead of the first target state. Hoshino also does not teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state.
Okamoto (US PGPub 2010/0134770) discloses updating the position of an optical element with reference to an origin of displacement sensors (para. [0082]), but Okamoto does not describe or suggest a control device configured to set, based on the relative situation change information, a second target state of the position and/or the28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; and in a second mode, the control device is configured to use the second target state instead of the first target state, nor does Okamoto teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state. 
Schoenhoff et al. (US PGPub 2017/0329238) discloses compensating for the deformation of a mechanical attachment of a module frame holding an optical element to a reference frame (Figs. 5-8, paras. [0052], [0059]-[0067]), but Schoenhoff does not teach or render obvious in a first mode, the active relative situation control device is configured to adjust, based on the measurement information, a first target state of the position and/or 25the orientation of the optical element in relation to the reference in the at least one degree of freedom; the control device is configured to detect relative situation change information representative of a change in a static relative situation between the first and second supporting structures in at least one degree of freedom; 30in a compensation mode, the control device is configured to set, based on the relative situation change information, a second target state of the position and/or the 28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; in a second mode, the control device is configured to use the second target state instead of the first target state. Schoenhoff also does not teach or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state. 
Butler (US PGPub 2020/0124991) discloses measuring deformation of a sensor frame and compensating for the deformation of the sensor frame with respect to a force frame (Figs. 2-4, paras. [0058]-[0059], [0061]-[0062], [0066]-[0068], [0076]-[0082]), but Butler does not teach or render obvious in a first mode, the active relative situation control device is configured to adjust, based on the measurement information, a first target state of the position and/or 25the orientation of the optical element in relation to the reference in the at least one degree of freedom; the control device is configured to detect relative situation change information representative of a change in a static relative situation between the first and second supporting structures in at least one degree of freedom; 30in a compensation mode, the control device is configured to set, based on the relative situation change information, a second target state of the position and/or the 28Attorney Docket No.: 23080-0066001 / 190985US orientation of the optical element in relation to the reference of the active relative situation control device to compensate the change in the static relative situation; in a second mode, the control device is configured to use the second target state instead of the first target state. Additionally, Butler does not describe or render obvious b) to compensate the change in relative situation based on the relative situation 10change information, setting for the active relative situation control device a second target state of the position and/or the orientation of the optical element in relation to the reference; and c) after b), in a second mode of the controller, using the second target state instead of the first target state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882